Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner, in this *848CPLR article 78 proceeding, seeks judicial review of a determination by respondent North Tonawanda Housing Authority Board of Review (Board) cancelling petitioner’s lease in a housing project operated by respondent North Tonawanda Housing Authority (Housing Authority).
The Housing Authority’s determination is supported by substantial evidence. The testimony of petitioner’s neighbors adduced at the hearing established a rational basis for the Board’s conclusion that petitioner had breached the Housing Authority’s rules and regulations of tenancy. An " 'existence of the fact found may be drawn reasonably’ ” from the proof (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181, quoting Matter of Stork Rest. v Boland, 282 NY 256, 273; cf., Matter of Schultz v Tonawanda Hous. Auth., 79 AD2d 843). We also reject the contention of petitioner that the Board’s determination upholding the landlord’s termination of her lease was arbitrary and capricious (see generally, Matter of Pell v Board of Educ., 34 NY2d 222). There is no merit to petitioner’s contention that the Board’s determination was improperly based upon hearsay testimony. Hearsay testimony may be the basis of an administrative determination (see, Matter of Gray v Adduci, 73 NY2d 741, 742). (Article 78 Proceeding Transferred by Order of Supreme Court, Niagara County, Rath, Jr., J.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.